PER CURIAM.
Appellant seeks reversal of an award of $4,000 as lump sum alimony as ordered in a final judgment in a dissolution of marriage proceeding in which the experienced and able trial judge specifically found “that the husband is able to pay the same”. The final judgment here sought to be reversed is fully sustained by this court’s opinion in Brown v. Brown, 300 So.2d 719 (Fla.1st DCA 1974) which, unless and until receded from by this court constitutes a binding precedent on the trial court as well as this court. The final judgment appealed is therefore
AFFIRMED.
BOYER, Acting C. J., and ERVIN, J., concur.
MILLS, J., dissents.